09/08/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0389


                                        DA 19-0389
                                                                         FILED
STATE OF MONTANA,                                                       SEP 08 2020
                                                                      Bovven Greenwood
              Plaintiff and Appellee,                               Clerk of Supreme Court
                                                                       State of Rolontana


       v.                                                           ORDER

JOSEPH WAYNE WATERS,

              Defendant and Appellant.



       Counsel for the Appellant Joseph Wayne Waters filed a motion and brief asking to
be allowed to withdraw from this appeal on grounds that counsel has been unable to find
any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA,and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Waters was granted time to file a
response, but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in Waters' appeal in this case.
      Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
Waters personally.      9-2_
      DATED this T' day of September, 2020.




                                                               Chief Justice
    A./
      , toi(•,;)
      Justices




2